Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed. 
 (Claim 1) A computer-implemented method for improving sentiment detection based on applying an antonym dictionary to a natural language processing (NLP) system comprising: 
training a binary classifier to predict negation cues wherein a constituency parse tree is used to create rules for negation scope detection moving in a linear order on the  constituency parse tree; 
utilizing the trained binary classifier, a list of conversational negation terms and a list of antonyms to annotate a content considering the negation cues and scope for the created rules; 
and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label,
wherein the antonym dictionary is applied for sentiment analysis or prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope is implemented as to antonym based sentiment analysis to keep the original meaning of the content. 
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Kozhaya et al. (US Patent Application Publication 20190347326 ) teaches a system for scoring performance of a chatbot by capturing specified node performance metrics based on user interactions with one or more nodes in a dialog flow for the chatbot and assigning a score to each of the one or more nodes based on the specified node performance metrics; (Abstract). Semlani et al. (US 2018/0365334) teaches a computing system such as a mobile computing system, for  interpreting  having any dependency or requirement relating to any one or combination of components illustrated  (Paragraphs 0036).
However, none of the prior art cited alone or in combination provides the motivation to teach traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label,
wherein the antonym dictionary is applied for sentiment analysis or prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope is implemented as to antonym based sentiment analysis to keep the original meaning of the content.
Claim 8, A system comprising a processor; 
a data bus coupled to the processor; and 
a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program 
utilizing the trained binary classifier, a list of conversational negation terms, and a list of antonyms to annotate a content considering the negation cues and scope for the created rules; and 
traversing the constituency parse tree in an upward direction until a node or leaf is found 
with a desired category label, wherein the antonym dictionary is applied for sentiment analysis or prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope is implemented as to antonym based sentiment analysis to keep the original meaning of the content.
The following is an examiner's statement of reasons for allowance:Regarding claim 8 the prior art of record, specifically Kozhaya et al. (US Patent Application Publication 20190347326 ) teaches a system for scoring performance of a chatbot by capturing specified node performance metrics based on user interactions with one or more nodes in a dialog flow for the chatbot and assigning a score to each of the one or more nodes based on the specified node 
However, none of the prior art cited alone or in combination provides the motivation to teach traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label,
wherein the antonym dictionary is applied for sentiment analysis or prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope is implemented as to antonym based sentiment analysis to keep the original meaning of the content.
Claim 14, A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: training a binary classifier to predict negation cues wherein a constituency parse tree is used to create rules for negation scope detection, moving in a linear order on the constituency parse tree; 
utilizing the trained binary classifier, a list of conversational negation terms, and a list of antonyms to annotate a content considering the negation cues and scope for the created rules; and traversing the constituency parse tree in an upward direction until a node or leaf is found with a desired category label, wherein the antonym dictionary is applied for sentiment analysis or prediction to a 
The following is an examiner's statement of reasons for allowance:Regarding claim 8 the prior art of record, specifically Kozhaya et al. (US Patent Application Publication 20190347326 ) teaches a system for scoring performance of a chatbot by capturing specified node performance metrics based on user interactions with one or more nodes in a dialog flow for the chatbot and assigning a score to each of the one or more nodes based on the specified node performance metrics; (Abstract). Semlani et al. (US 2018/0365334) teaches a computing system such as a mobile computing system, for  interpreting  having any dependency or requirement relating to any one or combination of components illustrated  (Paragraphs 0036).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the antonym dictionary is applied for sentiment analysis or prediction to a combination Convolution Neural Network Long Short-Term Memory architecture for sentiment analysis and a restricted and limited scope is implemented as to antonym based sentiment analysis to keep the original meaning of the content.

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/12/2022